Reasons for Allowance

1.	Examiner has reviewed and considered Applicants filing of 03/08/21, And after further consideration and searching juxtaposed potential prior art claims 1 – 20 is in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“… A system comprising: a processor; and a memory, accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
obtaining, via the processor, from a configuration management database (CMDB), discovery information for installations of software applications on computing devices within a managed network managed by a remote network management platform, the discovery information indicating that a particular software application installation is installed on one or more of the computing devices, wherein the CMDB contains software configurations for a subset of the software application installations, and wherein the software application installations and the computing devices are represented in the CMDB as configuration items (CIs), the software configurations indicating rights allocations and rights consumption for each software application installation of the subset of the software application installations; determining, using one or more configurable identification rules, that none of the software configurations stored in the CMDB match the particular software application installation of the software application installations; generating a particular software configuration for the particular software application installation, wherein the particular software configuration indicates: 
(i) a particular rights allocation of zero rights, and (11) a particular rights consumption according to the discovery information for the software application installations; and
updating the CMDB to include the particular software configuration…”, as best illustrated by FIG.5, and in such a manner as recited in independent claims 1,10 and 18.
Therefore, claims 1 –20 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192